ORDER
This matter originated in this Court on the filing of a report by the Commission on Continuing Legal Education (the “Commission”) pursuant to Gov. Bar R. X, Sec. 6, Div. (A)(1)(b) and Div. (A)(2)(d). The Commission recommended the imposition of sanctions against certain attorneys and judges, including the above-named respondent, for failure to comply with the applicable continuing legal education provisions of Gov. Bar R. X and Gov. Jud. R. IV, for the 2000-2001 reporting period.
On November 6, 2002, pursuant to Gov. Bar R. X, Sec. 6, Div. (B)(1), this Court issued to the respondent an order to show cause why the Commission’s recommendation should not be adopted and an order so entered against the respondent. Respondent filed no objections to the Commission’s recommendation and this cause was considered by the Court. Upon consideration thereof,
IT IS ORDERED by the Court that the recommendation of the Commission be adopted and, within 30 days of the date of this order, respondent shall pay to the Commission on Continuing Legal Education, by certified check, official check, or money order, a sanction fee which is hereby imposed in the total amount of $[ ].
IT IS FURTHER ORDERED that the Clerk of the Court shall record the respondent’s status on the roll of attorneys as “NOT IN GOOD STANDING” until such time as the respondent has complied with this Order but that this Order shall not be considered a disciplinary order pursuant to Gov. Bar R. V or Gov. Bar R. X, Sec. 6, Div. H.
IT IS FURTHER ORDERED that the Commission shall notify the Clerk of the Court when payment of the imposed sanction has been made by respondent.
IT IS FURTHER ORDERED by the Court that the Clerk shall send this order by certified mail to the respondent at the business address registered with the Attorney Registration Section under Gov. Bar R. VI; that, if this order is returned as undeliverable or unclaimed, the Clerk shall resend it by regular mail to the respondent at the residence address registered with the Attorney Registration Section; and that service of this order in accordance with the foregoing shall be deemed effective service.
IT IS FURTHER ORDERED that, payment of the sanction notwithstanding, respondent shall comply with the requirements imposed by Gov. Bar R. X for the 2000-2001 reporting period. See CLE Reg. 503.04.
*1427Registration Attorney Name Number Residence Residence County State Employer County Employer State Sanction Amount
Richard Roman Huber 0000087 Erie OH Erie OH $680.00
James Colvin Dodge 0000649 Butler OH $165.00
Richard Walter Dunn 0001544 Cuyahoga OH Cuyahoga OH $250.00
John Wesley Edward Bowen 0001899 Franklin OH Franklin OH $150.00
Herman John Guckenberger 0002140 Hamilton OH Hamilton OH $750.00
Albert Ross Fingerman 0002327 Hamilton OH Hamilton OH $100.00
Paul Eugene Gillmor 0002511 Seneca OH DC $100.00
Beverly Grady 0002674 FL FL $100.00
Kenneth John Cummings 0003708 Stark OH Stark OH $720.00
Hermina Mary Glaser 0004882 Hamilton OH Hamilton OH $150.00
James F. DeLeone 0004910 Franklin OH Franklin OH $70.00
Charles R. Aley 0004923 PA Trumbull OH $150.00
Allen Richard Baldwin 0004982 Wood OH Wood OH $150.00
Donald Lynn Groninger 0005036 TN TN $500.00
Carl Adelbert Bertoch 0005685 FL FL $390.00
Avery Samuel Friedman 0006103 Cuyahoga OH Cuyahoga OH $55.00
Donna Stern Herzig 0006223 KY KY $205.00
William Hawai 0006730 Cuyahoga OH Cuyahoga OH $55.00
S. Martin Kirsh 0007868 Cuyahoga OH Cuyahoga OH $280.00
Leonard Zola Alpert 0008112 WV WV $240.00
Kathleen Michele Camek 0008231 Cuyahoga OH Cuyahoga OH $250.00
Roi Ellsworth Baugher II 0008318 FL FL $250.00
Charles Paul Braman 0008422 Cuyahoga OH Cuyahoga OH $750.00
Stephen Stuart Bird 0008615 SC SC $270.00
William Paul Lang 0008774 Lorain OH Lorain OH $55.00
Patricia Christine Leonard 0009235 IN $330.00
Timothy Voorhees Dix 0010300 CO CO $750.00
Marc William Freimuth 0010380 Cuyahoga OH Cuyahoga OH $520.00
Robert William Becker 0011129 NM NM $250.00
Irene Alexandra Holyk Rennillo 0011443 Cuyahoga OH Cuyahoga OH $100.00
Francis Gaynor Fitzpatrick 0011692 Tuscarawas OH Tuscarawas OH $750.00
Thomas Edward Fox Jr. 0011895 Warren OH Warren OH $150.00
Larry Alan Landis 0012483 Cuyahoga OH Cuyahoga OH $150.00
Thomas Donaldson Johnston 0012729 Stark OH Stark OH $250.00
Jacqueline Marie Boney 0013050 Lucas OH Lucas OH $290.00
Stephen Manion Connor 0013516 VA VA $610.00
Edward Anthony DiGiantonio 0014358 Summit OH Summit OH $720.00
Thomas Arthur Cox 0014365 Stark OH Portage OH $150.00
Arnold Bruce Abrams 0014556 CA CA $540.00
Howard Franklin Claypoole 0014760 NC $490.00
William Pearson Holder Jr. 0015110 Summit OH Summit OH $150.00
David Alan Lawrence 0015293 Cuyahoga OH Cuyahoga OH $240.00
John Day Bricker 0015453 Hocking OH Hocking OH $640.00
Daryl Lee Hollnagel 0015572 NC NC $100.00
Roy Edmund Leonard 0016359 PA PA $190.00
Anthony Robin Kidd 0016529 Clark OH Montgomery OH $490.00
Charles Edward Clendenin 0016609 Clermont OH $720.00
Edward William Kilrain 0017075 Cuyahoga OH $640.00
Bruce Allen Ennen 0017111 Licking OH Licking OH $250.00
Elizabeth Kileullen Lanier 0017121 Hamilton OH $340.00
Anthony Nicholas Gurvis 0017178 Franklin OH Franklin OH $150.00
Andrew Myron Kaufftnan 0017183 Franklin OH Franklin OH $150.00
Phillip Allen Lawrence 0018478 Cuyahoga OH Cuyahoga OH $190.00
Paul Walker Barrett 0018738 Greene OH Greene OH $200.00
Matthew Gordon Harris 0019206 Lorain OH Lorain OH $750.00
Larry Kenneth Carnahan 0019285 Franklin OH Franklin OH $470.00
Cynthia Ann Lennon 0019458 Greene OH Greene OH $150.00
Charles Clark Griesinger 0020109 Medina OH Medina OH $700.00
*1428Registration Attorney Name Number Residence Residence County State Employer County Employer State Sanction Amount
David Charles Eisler 0020362 NH Cuyahoga OH $660.00
Pamela Sue Landy 0020578 Cuyahoga OH Cuyahoga OH $150.00
Robert Frank Jefferis Sr. 0020787 Montgomery OH Montgomery OH $520.00
Douglas Whitney Bulson Jr. 0020983 Franklin OH Franklin OH $205.00
Charles Everton Lewis 0021286
Hands Taylor Booker Jr. 0021603 PA $750.00
Elliott Roy Eisner 0021712 NV $750.00
Gilbert Joseph Gradisar 0021782 Franklin Franklin OH $680.00
Larry Valentino DiLabbio 0021890 Lucas Lucas OH $150.00
Mark Joseph Kisor 0022090 IN $330.00
Martin Wayne Elson 0022284 Summit Cuyahoga OH $100.00
Thomas David Corrigan 0022810 Cuyahoga Cuyahoga OH $215.00
Daniel Robert Davies 0023716 Cuyahoga Cuyahoga OH $750.00
Gene Thomas Borgstahl 0023760 Lucas Lucas OH $250.00
Herbert Alexander Adrine 0023940 Cuyahoga Cuyahoga OH $600.00
Paul John Kukuca 0023977 Cuyahoga Cuyahoga OH $150.00
J. T. Cavender 0024456 Warren Warren OH $460.00
R. Lyn Hall 0024505 $250.00
Frederick Clarke Jones 0024640 Lorain OH Lorain OH $80.00
Sehleusener Decker 0024686 Lake OH Cuyahoga OH $700.00
Drew Stewart Diehl 0024802 Hamilton OH Hamilton OH $90.00
Arthur D. Jackson Jr. 0024832 WA WA $570.00
Robert Charles Lauber 0025035 Fulton OH Fulton OH $660.00
Bert Berkley Lockwood Jr. 0025422 Hamilton OH Hamilton OH $250.00
Bradford Robinson Carver 0025455 MA MA $100.00
Jerald Bruce 0025486 Medina OH Medina OH $65.00
Susan Barnes De Resendiz 0025728 TX IL $100.00
0026064 OH OH
Christopher Joseph Fekete 0026723 IL IL $600.00
Daniel John Homick 0026977 NC NC $490.00
Susan Jane Hauck 0029182 KY KY $540.00
Robert Michael Dunn 0029233 Cuyahoga OH Cuyahoga OH $150.00
Jacqueline L. Tullos Johnson 0029249 Franklin OH Franklin OH $750.00
Terry Jonathan Lodge 0029271 Lucas OH Lucas OH $60.00
George Clifford Ellis 0029419 Warren OH Holmes OH $460.00
Anthony Phillip Georgetti 0030055 Lucas OH Lucas OH $510.00
Shirley May Jones 0030085 Summit OH Summit OH $750.00
John Eugene DiAlbert 0030101 Franklin OH Franklin OH $150.00
Kenneth David Homer 0030870 Richland OH Richland OH $750.00
John Gregory Gosling 0031040 Vinton OH Vinton OH $490.00
Carl Allen Genberg 0031141 IL IL $750.00
Daniel O’Connell Corrigan 0031432 Cuyahoga OH Cuyahoga OH $150.00
Peter Rodney Badger 0031605 VA MD $750.00
Roberta Ann Yoder 0031626 Franklin OH Franklin OH $150.00
R. Bruce Burke 0031639 VA DC $490.00
Teresa James 0031671 Cuyahoga OH Cuyahoga OH $350.00
Leslie Gilman Johnson 0031886 Hocking OH Hocking OH $720.00
Ric Daniell 0032072 Franklin OH Franklin OH $340.00
Joseph Alfred Britton Jr. 0032183 Cuyahoga OH Cuyahoga OH $700.00
Nicholas L’Ouverture Gerren Jr. 0032341 Montgomery OH Montgomery OH $330.00
Melinda Sue Cooper 0032440 IN $170.00
George Francis Crummey 0032558 Van Wert OH Van Wert OH $460.00
James Alexander Jr. 0033384 Cuyahoga OH Cuyahoga OH $600.00
Kathy Lee Ellison 0033808 Butler OH Montgomery OH $150.00
Loren Walter Hershey 0033841 VA DC $100.00
Sterling Everard Gill II 0034021 Franklin OH Franklin OH $315.00
James William Guest Jr. 0034025 Cuyahoga OH $250.00
Steven Floyd Faeth 0034441 PA PA $200.00
Louis Carl Fontana 0034674 Hamilton OH Hamilton OH $660.00
Kathleen Carr Kerchansky 0036794 AZ AZ $750.00
Ivan Gerald Haggins 0036839 Cuyahoga OH Cuyahoga OH $190.00
Edward Paul Lonjak 0036916 Cuyahoga OH Cuyahoga OH $660.00
Dane Arlen Bonecutter 0037237 SC Richland OH $570.00
Terrence William Lyden 0037301 Franklin OH Franklin OH $150.00
*1429Attorney Name Registration Residence Number County Residence Employer Employer State County State Sanction Amount
Dale Anthony Brinker 0037325 KY KY $510.00
Kenneth Jack Kies 0037487 VA DC $310.00
Jeffrey Alan Ayres 0037961 Franklin OH Franklin OH $750.00
Myron Lykins Dale 0038085 Hamilton OH Hamilton OH $210.00
Jimmie Christon 0038116 Montgomery OH Montgomery OH $400.00
Phillip Robert Dawalt Jr. 0038168 IN IN $100.00
Susan Marie Lutz 0038277 Wayne OH Wayne OH $610.00
Mare Benjamin Bandman 0038487 Delaware OH Delaware OH $750.00
Benjamin Francis Barrett Jr. 0038619 Cuyahoga OH Lorain OH $100.00
John Joseph Krimm Jr. 0038915 Franklin OH Franklin OH $150.00
Mark Robert Bandsuch 0038958 CA CA $700.00
David Paul Lewis 0039160 Summit OH Cuyahoga OH $490.00
Stephen Patrick Deffet 0039384 Franklin OH Franklin OH $340.00
Jill Ann Hess 0039512 VA $100.00
Katherine Cobb Jones 0039659 IN IN $750.00
Sean Paul Finneran 0039673 Franklin OH Franklin OH $600.00
Shelby Diane Golden 0039787 Allen OH Allen OH $750.00
William Mujahid Al’Uqdah 0039809 Hamilton OH Hamilton OH $540.00
Frank Stephen Chamberlain 0039815 Allen OH Allen OH $250.00
John Douglas Karlovee 0039968 Cuyahoga OH Cuyahoga OH $250.00
George Edward Darmstatter Jr. 0039977 GA GA $640.00
Margaret Golden Bell 0040179 AZ AZ $470.00
William G. Krupar 0040201 MI MI $460.00
David John Heinlein 0040677 Franklin OH Franklin OH $90.00
Raymond Thomas Lee III 0040765 CA CA $150.00
Joseph Harold Loeffler 0040791 Lucas OH Lucas OH $150.00
Karan Marie Horan 0040872 Butler OH Butler OH $150.00
Michael F. Dadisman 0040997 Cuyahoga OH Cuyahoga OH $150.00
Thomas Francis Daley 0041039 NY NY $600.00
Raymond John Ewers 0041064 Lorain OH Lorain OH $150.00
Carolyn Claire Cobb 0041074 MD MD $100.00
Ronald Dennis James 0041120 Cuyahoga OH Cuyahoga OH $150.00
James E. Eggenschwiler Jr. 0041157 Franklin OH Franklin OH $610.00
Sam Allie Eidy 0041209 Lucas OH MI $80.00
Thomas Willard Current 0041303 VA VA $750.00
Paul Dale Glenn 0041869 VA DC $100.00
Robert Kendal Larson Jr. 0042368 KY Hamilton OH $150.00
Barbara Ann Baczewski 0042649 Cuyahoga OH Cuyahoga OH $490.00
Shelly LaMar Kennedy 0043523 Ottawa OH Ottawa OH $100.00
Joseph Paul Albright Jr. 0043596 WV WV $70.00
John Gerard Konkel 0043815 MI $100.00
Christopher Lipski 0043932 Cuyahoga OH Cuyahoga OH $150.00
Julia Suzanne Kennedy 0046712 IN IN $640.00
John William Bruni 0047355 PA PA $150.00
Andrew Mahlon Engel 0047371 Montgomery OH Montgomery OH $500.00
Stephen Edward DeFrank Jr. 0047572 Franklin OH Franklin OH $120.00
Shelly Baber Jones 0047587 Hamilton OH Hamilton OH $610.00
Harvey Alexander Hopson Jr. 0048187 NC NC $150.00
Frankie Donnell Hoskey 0048213 VA DC $750.00
Ruth Elizabeth Beshears 0052402 Franklin OH Franklin OH $610.00
Antonio Maria Freire 0054271 FL FL $100.00
Edward Michael DiCato 0055350 Summit OH Summit OH $100.00
Todd Bradley Carver 0055859 Montgomery OH Montgomery OH $250.00
Vincent Ned Ciccolini 0055860 Summit OH Summit OH $750.00
Arthur LaTroy Jackson 0056061 Hamilton OH Hamilton OH $150.00
Hillary Ann Dubin 0058473 Cuyahoga OH Cuyahoga OH $750.00
Cheryl Ann Lukaes 0058640 Cuyahoga OH Cuyahoga OH $150.00
James Keith Butler 0059037 OK OK $250.00
Candie Lynn Cornett 0059489 Butler OH Butler OH $400.00
Robert Rockower Goldstein 0059561 Franklin OH Franklin OH $215.00
Joanne L. Baraeh 0059697 Portage OH Portage OH $120.00
Cynthia June Harris 0059755 Franklin OH Franklin OH $315.00
Kipley Matthew Eastep 0059922 Franklin OH Franklin OH $80.00
William Robert Donnelly 0059923 Franklin OH Franklin OH $150.00
Alfred Ray English 0060028 GA GA $750.00
Michael Thomas Cassetty 0061144 Summit OH Summit OH $150.00
*1430Registration Residence Attorney Name Number County Residence State Employer County Employer State Sanction Amount
Wesley Alton Johnston 0061166 Summit OH Medina OH $65.00
Suzanne Marie Luthe 0061178 Clark OH Clark OH $150.00
R. J. Budway 0061224 Lorain OH Lorain OH
Sanford Vincent Hockey 0061312 Cuyahoga OH Cuyahoga OH $750.00
John Warner Lowe, Jr. 0061404 $750.00
John Emei-y Kessler 0061743 MI MI $490.00
Kristen H. Whalley 0062124 $100.00
Thomas Grist 0062185 Lake OH Summit OH $370.00
Barbara Harris Combs 0062197 FL FL $680.00
Mark Thomas Gibbons 0062375 Cuyahoga OH Cuyahoga OH $150.00
John Howard Dunlap 0062982 MI MI $150.00
John Patrick Lesko 0063446 Hamilton OH Hamilton OH $150.00
Mark William Daniel 0063820 IL IL $310.00
David Hall Gunning, II 0063853 Cuyahoga OH Cuyahoga OH $150.00
Meredith Harron McCarthy 0063896 WV Franklin OH $570.00
Jessica Handley Frost 0064049 GA GA $490.00
John Kevin Flanagan 0064050 Belmont OH WV $100.00
James Sidney Jones 0064099 Mahoning OH Mahoning OH $70.00
Lisa Ann Hahn 0064133 Cuyahoga OH Cuyahoga OH $250.00
Bruce Legh Drysdale 0064249 NM Lucas OH $600.00
Erie Steven Embree 0064464 WV WV $80.00
Kathleen S. Pfeifer 0064504 Franklin OH Franklin OH $200.00
Sheila Ann Haas 0064540 KY $150.00
John Howard Fenton 0064622 Hamilton OH Hamilton OH $150.00
Brent Howard Hawkins 0064757 Hamilton OH $610.00
Rochelle Lee Cavicchia 0064891 Franklin OH Franklin OH $490.00
Andrew Klemens Banks 0065007 AZ AZ $150.00
Timothy Neil Elsass 0065194 Franklin OH Franklin OH $250.00
Cary Matthew Cooper 0065358 Lucas OH $180.00
Bruce Elliott Hodge 0065460 Cuyahoga OH Cuyahoga OH $750.00
Carl James Gedeon 0065645 NY $750.00
Theodore Alexander Amata 0065658 OH OH
Mary Louise Kaderbek 0065833 Erie OH Lorain OH $150.00
John J. Gorski 0065839 Wood OH Wood OH $750.00
John Grady Bocciardi 0065901 Franklin OH Licking OH $100.00
Melvyn Gene Barney 0066129 CA CA $440.00
Angela Thi Bennett 0066870 Cuyahoga OH Cuyahoga OH $100.00
L. McGee 0066931 VA DC $250.00
John Reno Deaton, II 0066990 KY Hamilton OH $460.00
Michael Wade Lind 0067040 Franklin OH Franklin OH $540.00
Peter Gregory Can-oil 0067314 CA CA $180.00
Kathryn H. Louttit 0067359 Cuyahoga OH Cuyahoga OH $150.00
Laura Klopper Warshawsky 0067396 Cuyahoga OH Cuyahoga OH $250.00
Clement Leo Bezold, Jr. 0067525 KY KY $750.00
C. L. Lindsay, III 0067695 PA PA $750.00
Heather Gilchrist 0067816 KY FL $80.00
Darlene Davis 0068036 Scioto OH Scioto OH $320.00
Daniel Patrick Herd 0068377 FL Franklin OH $350.00
Ronald Michael Geers 0068497 Hamilton OH Hamilton OH $305.00
Christopher Gilbert Black 0068536 Delaware OH Franklin OH $100.00
Cynthia Louise Janeway 0068617 TX TX $750.00
Ian Nathan Friedman 0068630 Cuyahoga OH Cuyahoga OH $165.00
Michael John Herron 0068694 Cuyahoga OH Cuyahoga OH $750.00
Timothy Michael Kennedy 0068813 Cuyahoga OH Cuyahoga OH $700.00
Marc Alexander Lehotsky 0068814 Cuyahoga OH Cuyahoga OH $150.00
David John Gerchak 0069060 Mahoning OH Mahoning OH $460.00
Beth Dworken Krasnow 0069214 Cuyahoga OH Cuyahoga OH $600.00
Jeffrey C. Seaman 0069265 KY Hamilton OH $490.00
Frank C. Botta 0069301 PA PA $250.00
Geoffrey Stuart Goss 0069444 NY NY $150.00
Matthew Robert Bowsher 0069806 DC DC $420.00
James Christopher Lopez 0070003 DC DC $430.00
Jason Porter Klingensmith 0070083 Cuyahoga OH Cuyahoga OH $750.00
Paula Jean Chmura 0070175 Erie OH Erie OH $440.00
Peter Maurice Ellis 0070264 IL IL $250.00
*1431Registration Attorney Name Number Residence County Residence Employer Employer Sanction County State Amount State
Anthony R. Chi 0070355 Licking Licking OH OH $680.00
Gregory Rodwell Hulse 0070461 MN $490.00
Katherine Elizabeth Estafanous 0070727 CA $340.00
Rebecca A. Chrostowski-Otto 0070881 VA $340.00
Eric Steven Clark 0071035 MA MA $215.00
William Scott Leckie 0071310 Hamilton OH Clermont OH $490.00
Andrew David Bowers 0071486 Franklin OH Franklin OH $70.00
Thomas Edward Luettke 0071527 Lucas OH Lucas OH $310.00
Simone Marie Denny 0071558 Warren OH Montgomery OH $100.00
Andrew Ryan Haney 0071562 Franklin OH Franklin OH $210.00
Mark Oliver Blais 0071577 Cuyahoga OH Cuyahoga OH $460.00
Amy Kendall Larson 0071735 VA $100.00
Thomas Patrick Branigan 0071740 MI MI $250.00
Andrew Todd Leslie 0071755 Franklin OH $150.00
Joshua Dov Goldberg 0071781 Hamilton OH Hamilton OH $300.00
Michael Roland Dean 0071795 Franklin OH Franklin OH $150.00
Austin Frederick Klapp 0072144 Lucas OH Wood OH $150.00
Ann Kathryn Leistner 0072876 Shelby OH Franklin OH $150.00
Paul Alexander Callam 0073210 MI MI $490.00
Jennifer Anne Driscoll 0073472 Cuyahoga OH Cuyahoga OH $150.00